Notice: This opinion is subject to formal revision before publication in the
Atlantic and Maryland Reporters. Users are requested to notify the Clerk of the
Court of any formal errors so that corrections may be made before the bound
volumes go to press.


             DISTRICT OF COLUMBIA COURT OF APPEALS

                                 No. 16-PR-150

                          WILLIAM C. LEWIS, SR., et al.,

                                           APPELLANTS,

                                      V.

                       ESTATE OF ROBERT A. LEWIS, et al.,

                                           APPELLEES.

                         Appeal from the Superior Court
                           of the District of Columbia
                                   (LIT51-13)

                       (Hon. Gerald I. Fisher, Trial Judge)

(Submitted December 12, 2017                        Decided September 13, 2018)

       William C. Lewis and Esther Y. Lewis, co-personal representatives of the
Estate of Amos W. Lewis, Jr., pro se.

      John C. Morrison and Lilia C. Machado were on the brief for appellees.

      Before GLICKMAN, THOMPSON, and MCLEESE, Associate Judges.



      THOMPSON, Associate Judge:      Plaintiffs/appellants William C. Lewis, Sr.

(“William”), and Esther Y. Lewis (“Esther”), co-personal representatives of the
                                          2

Estate of Amos W. Lewis, Jr.,1 appeal from December 8, 2015, and December 11,

2015, judgments of the Superior Court, entered upon the verdict in a bench trial,

declaring that the real property located at 638 Quebec Place N.W. (the “Quebec

Place property”) is an asset of the estate of Robert A. Lewis rather than belonging

to the estate of Amos W. Lewis, Jr. Plaintiffs/appellants also contend that the trial

court erred in ruling that they were not entitled to a jury trial on their claims. For

the reasons that follow, we affirm.



                                          I.



        This litigation arose out of competing claims to real properties once owned

in their entirety by decedent Amos W. Lewis, Jr. (“Amos”), who died intestate in

1992.       Plaintiffs/appellants — Amos’s estate and William and Esther, two of

Amos’s surviving children, who sued in their capacity as personal representatives


        1
          The caption page of the pro se complaint in this case includes the phrase
“In re Estate of Amos W. Lewis, Jr.,” and the various orders in the trial court
record bear the caption “Estate of Amos W. Lewis, Jr., et al. v. Estate of Robert A.
Lewis, et al.” However, the “Parties” section of the pro se complaint in this case
listed only William and Esther, in their capacities as co-personal representatives of
the Estate of Amos W. Lewis, Jr., as plaintiffs. Because the Notice of Appeal lists
William and Esther as the “person[s] appealing,” because William and Esther have
continued to proceed pro se, and because the estate of Amos W. Lewis, Jr., is not
represented by counsel, we use only William’s and Esther’s names in the caption
of this opinion, thereby denying appellants’ request to “correct the title.”
                                          3

of Amos’s estate — alleged in their complaint that two 1987 deeds fraudulently

conveyed title to the Quebec Place property, and to another property located on

North Capitol Street, N.W. (the “North Capitol property”),2 to Amos and his son

Robert A. Lewis.



      The pertinent background is as follows.           After Robert A. Lewis died

intestate on August 25, 2013, his son, appellee Robert T. Lewis, who was

appointed to administer the estate, listed the Quebec Place and North Capitol

properties as assets of the estate of Robert A. Lewis. That prompted William and

Esther, who believed that the properties had belonged to Amos alone (after the

death of Amos’s wife in 1986), to petition for probate of Amos’s estate. After their

appointment as personal representatives of Amos’s estate, William and Esther

listed the two properties as assets of Amos’s estate.



      Thereafter, on November 1, 2013, William and Esther caused the instant suit

to be filed in the Superior Court on behalf of Amos’s estate, alleging fraudulent

conveyance, wrongful withholding of estate assets, and unjust enrichment. The

crux of appellants’ allegations was that the December 1987 deeds purporting to

      2
         Appellants appeal only the trial court’s judgment as to the Quebec Place
property.
                                           4

transfer interests in the Quebec Place and North Capitol properties to Robert A.

Lewis were fraudulent because “the signature[s] conveying title to the

properties . . . [were] not Amos W. Lewis’s signature.”        Plaintiffs/appellants

alleged that “Robert A. Lewis either forged or caused his father’s signature to be

forged on the [d]eeds[,] vesting title in himself.”



      Trial in the matter began on October 26, 2015, and the trial court heard from

several witnesses. In the summary that follows, we focus on the testimony the

court heard that was relevant to whether the signature on the December 8, 1987,

deed conveying the Quebec Place property was Amos’s signature. 3             Naomi

Williams (“Naomi”), another one of Amos’s surviving children, testified that

“from about August[] 1987 to the day [Amos] died [in 1992] he was totally with

[her]” in Detroit, Michigan. She further testified that after Amos suffered a stroke

in November 1987, she went to stay with him in the house he owned in Detroit.

She told the court that Amos thereafter had four additional strokes, in 1988, 1989,

1991, and 1992, and potentially “little mini strokes in between.” After the second

stroke in 1988, Naomi told the court, she “brought [Amos] into her house” where

he stayed, and where someone was present with him “24/7,” until his death in

      3
          The court also heard testimony pertaining to Amos’s intentions with
respect to the properties and to work done on, and real property taxes paid with
respect to, the Quebec Place property.
                                            5

1992. Naomi testified that her father “couldn’t travel by himself, and [she and her

husband] were both working.” Naomi further testified about Amos’s signature,

stating that “he wrote big” as he “moved his whole arm” when signing documents.

Referring to the signature on one of the December 1987 deeds, Naomi told the

court that she had “never seen a signature [by Amos] this small.” She opined that

there was “no way” that Amos “could have personally appeared before [Bernice

Stone, the notary who notarized the 1987 deeds]” because he was in Detroit on the

date the deeds were executed. 4



        Gordon Lewis (“Gordon”), another of Amos’s surviving offspring, told the

court that “after [his] mother died” in October 1986, “to [his] knowledge,” his

father never “c[a]me to the District of Columbia again.” William testified that

while the signatures on the deeds “appear[] to be similar to [his] father’s

signature, . . . [they are] not [his] father’s handwriting.” William explained that his

father “wrote big.” William also told the court that Amos “wasn’t [in the District

of Columbia] on those dates [December 7 and 8, 1987] to sign that signature” and

instead “was in Detroit.”




        4
            Plaintiffs/appellants advised the court that, reportedly, Ms. Stone died in
2013.
                                            6

      Esther testified that after her father got sick, she and William attempted to

get him moved from a hospital in Detroit to a hospital in the District of Columbia

but were unable to successfully move him because “he wasn’t able to travel”

between 1987 and 1991. She further stated that the signatures on the December 7

and December 8, 1987, deeds “do[] not appear to be [Amos’s] signature” and that

“[i]t was . . . impossible for [her] father to be [in the District] during that time.”



      The trial court announced its verdict with respect to the Quebec Place

property on December 8, 2015. The court explained that, in reaching its verdict, it

gave little weight to trial testimony recounting statements that family members

purportedly made about who owned or would own the property. Rather, the court

stated, the “real key to th[e] case . . . [wa]s the examination of the signatures” on

the deed and “the question of whether plaintiffs ha[d] proven by clear and

convincing evidence that Amos Lewis was not in the District of Columbia on

December 7th and 8th of 1987.” The court found that plaintiffs/appellants had not

met their burden of showing by clear and convincing evidence, or even by a

preponderance of the evidence, that the December 8 deed, bearing a notarization

that carries a presumption of validity, was fraudulently executed.
                                          7

      The court compared the signatures on the December 7 and December 8

deeds with a known signature of Amos.           Emphasizing that “there [was] no

evidence from an expert document examiner or handwriting expert regarding the

signatures,” the court determined that “from looking at the signatures, . . . one

could [not] conclude that the signatures [we]re forged.” The court also explained

its reasoning with respect to the testimony from the Lewis children that Amos

“came to Michigan in August or thereabouts in 1987 and never left and wasn’t able

to leave.” The court explained that while it did not “doubt the sincerity of the

testimony,” “the passage of time . . . changes people’s memories.”         The court

found that there was nothing in the testimony of the Lewis children about any

particular events “that would make it stand out vividly in the minds of the plaintiffs

or their sister to really identify the exact dates when [Amos] came to Michigan and

stayed there.” The court further noted that “missing from [plaintiffs’/appellants’]

evidence [wa]s any kind of medical records or any other documentation showing

exactly when Amos Lewis suffered . . . the first of the series of strokes that he

received.”



      The court stated that it was unable to conclude by a preponderance of the

evidence, and “certainly” not “by clear and convincing evidence,” either that Amos

“was in Detroit and not in the District of Columbia on December 7th and
                                          8

December 8th” when the deeds were signed, or that the deeds were forged.

Finding that the December 8, 1987, deed was not fraudulent, the court ruled that

the Quebec Place property belonged to the estate of Robert A. Lewis.5



       This appeal followed. Appellants contend (1) that “the preponderance of the

evidence should not have led to the trial court’s conclusion that the [d]eed(s) were

not forgeries” and (2) that because “the issues of the fraudulent conveyance are

more legal in nature than equitable in nature,” the court wrongfully denied their

request for a jury trial.



                                          II.



       In our review of a judgment following a bench trial, we “may review both as

to the facts and the law, but the judgment may not be set aside except for errors of

law unless it appears that the judgment is plainly wrong or without evidence to

support it.” In re Estate of Sato, 878 A.2d 1247, 1250 (D.C. 2005) (quoting D.C.

       5
         The court’s ruling that the deed was not fraudulent also resolved the unjust
enrichment and wrongful withholding of estate assets claims, which were premised
solely on the claims that “[t]he [d]eeds . . . were . . . forged,” “the properties were
never deeded to” Robert A. Lewis, and the estate of Robert A. Lewis “has been
unjustly enriched by claiming a 100% interest in the properties.” As the court
explained, “all of the claims brought in this [case] are predicated upon the
assertion . . . that the father’s signature on the two deeds in question w[as] forged.”
                                           9

Code § 17-305 (a) (2001)). “Under this standard of review, we view the evidence

in the light most favorable to the prevailing party, and we defer to the trial court’s

credibility determinations unless they are clearly erroneous.” Ross v. Blackwell,

146 A.3d 385, 387 (D.C. 2016) (internal citation, quotation marks, and brackets

omitted).



      “[T]here is a presumption that a deed is what it purports to be on its face,

and one who seeks to establish the contrary [e.g., that the deed was forged] has the

burden of doing so by clear and convincing evidence.” Moore v. Deutsche Bank

Nat’l Tr. Co., 124 A.3d 605, 609 n.5 (D.C. 2015) (quoting In re Estate of

Munawar, 981 A.2d 584, 587 (D.C. 2009)); see also id. at 609 (considering, in

determining whether the appellant’s evidence was clear and convincing, whether it

compelled the inference the appellant asserted should be drawn, and whether

alternative inferences were possible). “Clear and convincing evidence is ‘evidence

that will produce in the mind of the trier of fact a firm belief or conviction as to the

facts sought to be established.”’       Id. at 609 n.5 (quoting Lumpkins v. CSL

Locksmith, LLC, 911 A.2d 418, 426 n.7 (D.C. 2006)). Whether evidence meets the

clear-and-convincing standard is a question of law that we review de novo. See In

re Pelkey, 962 A.2d 268, 278-79 (D.C. 2008).
                                          10

      Similarly, “to overcome the presumption arising from [a notary’s] certificate

there must be proof of gross concurrent mistake or fraud, through strong and

disinterested evidence.” Marden v. Hopkins, 47 App. D.C. 202, 206-07 (D.C.

1918) (endorsing the rule that even “[t]he unsupported testimony of a party to a

deed, that he did not execute it, shall not prevail over the official certificate of the

officer taking the acknowledgment” (internal quotations marks omitted)).



                                        III.



      We are satisfied that appellants’ evidence, though it raised questions about

whether Amos signed the deed conveying the Quebec Place property, “did not

compel an inference” that the deed was signed by someone else. Moore, 124 A.3d

at 609. Rather, as the trial court reasoned, Amos might have signed the deed in a

way smaller than his usual signature in order to fit it in the space provided, and, as

the court correctly observed, some of Amos’s known signatures were “virtually the

same size” as the ones on the December 1987 deeds. The record also supports the

trial court’s observation that Naomi and Gordon “did not necessarily say that

looking at the signatures [on the deed] that there was anything odd about them.”

Further, the trial court noted that plaintiffs/appellants had not offered expert

testimony about the signatures on the deeds, a particularly glaring omission given
                                          11

that they had named a “forensic document examination” expert in their Super. Ct.

Civ. R. 16 (b) expert witness disclosure. Also as the court reasoned, the witnesses

may have been mistaken about the dates of Amos’s strokes and the date when he

last traveled to the District of Columbia, especially given that nearly thirty years

has passed between their testimony and the developments they recounted, and

given that plaintiffs and their witnesses offered no medical records or other

documentary evidence (other than a 1992 guardian ad litem’s report concluding

that Amos was wheelchair bound and physically disabled) to support their

recollections.   Contrary to appellants’ contention, the trial court did not need

specific “evidence . . . that the memory and recall of Naomi . . . w[ere] flawed” to

take into account that “[m]emories fade, particularly when, at the time, the

[witness] had no reason to recall or record the information.” Weakley v. Burnham

Corp., 871 A.2d 1167, 1177 (D.C. 2005); see also Lemon v. United States, 564
A.2d 1368, 1379 (D.C. 1989) (“The fact that memories fade is one of the major

reasons for the constitutional guarantee of a speedy trial.”).



      In sum, plaintiffs’/appellants’ evidence at trial was not the “strong and

disinterested evidence,” Marden, 47 App. D.C. at 206-07, that was necessary to

compel the trial court to rule that the December 8, 1987, deed was signed by
                                         12

someone other than Amos notwithstanding the notary’s certification to the

contrary.



      In contending that the court should not have concluded that the December 8,

1987, deed was valid, appellants cite other evidence that the trial court did not

address in its findings: for example, what plaintiffs/appellants characterize as the

“clear finding by the trial court that the Re-Recordation Certificate did not contain

the signature of Amos W. Lewis, Jr. but was the signature of Robert A. Lewis”; the

evidence of defects in the deed (i.e., according to appellants, the evidence that the

phrase “[t]enants by the [e]ntirety” “had been scratched out and that the words

[j]oint [t]enants were written over” the phrase, and the fact that “the legal

description [in the deed] conveyed the wrong square and listed the lot number as

the square”); evidence “that Robert A. Lewis expected his siblings to continue to

pay the real estate taxes on the Quebec Place property and informed them that it

was their duty to pay their share” even after execution of the December 8, 1987,

deed; and testimony about the Lewis siblings’ having contributed to paying taxes

and renovation costs with respect to the Quebec Place property after 1987.

Appellants complain that, to their detriment, “the trial court excluded [such]

evidence in pre-trial hearings.” They appear to be referring to the trial court’s

ruling in its September 8, 2015, pre-trial “Revised Scheduling Order” that
                                          13

plaintiffs/appellants “may not pursue any claims regarding alleged defects in the

execution of the deeds” and to the trial court’s ruling from the bench the same day

that assertions such as the foregoing were “not part of the lawsuit [appellants]

brought in this case.” The trial judge explained that if appellants wanted these

issues to be a part of their case, they would “have to go back and move to amend

the complaint,” and that appellants “ha[d]n’t done . . . that.”



      We reject appellants’ argument that the court erred or abused its discretion

in not considering the evidence described above in adjudicating their claim that the

December 8, 1987, deed was invalid and that the estate of Robert A. Lewis was

unjustly enriched and was wrongfully withholding estate assets. As described

above, see supra note 5, all three counts of plaintiffs’/appellants’ complaint were

premised on the assertion that Amos’s signature on the December 1987 deeds was

forged.6 Appellants did not move to amend their complaint to allege other grounds

on which the deeds were defective or other grounds that might support a claim of

unjust enrichment. Plaintiffs/appellants filed their complaint in November 2013,


      6
         This case is unlike Chen v. Bell-Smith, 768 F. Supp. 2d 121 (D.D.C.
2011), on which appellants rely. There, even though one of the defendants was not
mentioned in a count of the complaint, “the thrust of plaintiffs’ Second Amended
Complaint” was that that party participated in defrauding plaintiffs’ out of their
home, a point made clear “elsewhere in the[] complaint.” Id. at 139.
                                          14

and it was not until August 2015 — nearly two years after the complaint was filed,

months after discovery had closed, only in opposition to the defendants’ motion for

summary judgment, and just before the parties filed their pre-trial statements —

that they attempted to add claims that the deed was altered and otherwise

defective,7 and that a 100% interest in the Quebec Place property could not fairly

have passed to Robert A. Lewis. The trial court did not erroneously exercise its

discretion in ruling that it was “too late and two years down the pike to be doing

that” in August 2015. Cf. Han v. Se. Acad. of Scholastic Excellence Pub. Charter

Sch., 32 A.3d 413, 417 (D.C. 2011) (“In light of the fact that appellant did not seek

leave to amend her complaint until after the trial judge ruled on the motions for

summary judgment, we hold the trial judge did not err[.]”).           Thus, although

appellants’ brief asserts that “[h]ere, the focus is on whether a deed listing an

incorrect lot and square . . . can be corrected by [Robert A. Lewis] signing

[Amos’s] name on a re-recordation document,” the trial court did not err in


      7
           Appellants’ argument on this point is that “[t]he first deed conveyed
nothing because the square was incorrect,” that the Office of Tax and Revenue
discovered the error and notified Amos that his purported conveyance was invalid,
and that “[s]ix months later, someone other than Amos Lewis executed a corrected
deed.” They argue that “[b]ased on this record, . . . [i]t is irrelevant that the court
found that the signature on the December 8, 1987 original deed was not a forgery
because the original deed did not convey the property” and June 29, 1988,
certificate correcting the Deed also “was a forgery and was void.” But
plaintiffs/appellants said none of this in their complaint.
                                         15

focusing exclusively on whether plaintiffs/appellants had proven by clear and

convincing evidence that Amos did not sign the December 1987 deeds. Even if, as

appellants assert, the trial court credited the testimony that Amos was not in the

District of Columbia in 1988 to sign the Re-Recordation Certificate and “that

Robert A. Lewis signed the signature of Amos W. Lewis on the Re-Recordation

Certificate for his convenience,” that does not undermine the court’s verdict on the

issue that was properly before it:     whether the December 8, 1987, deed was

forged.8



                                         IV.



      Lastly, appellants argue they were entitled to a jury trial. For the reasons

that follow, we disagree.




      8
         We note that it also is not clear that a Re-Recordation Certificate signed by
Robert A. Lewis (if that is what occurred) for the convenience of himself and
Amos would have been ineffectual. Cf. Treglia v. Zanesky, 788 A.2d 1263, 1269-
70 (Conn. App. Ct. 2001) (considering, a case in which the plaintiff “gave
permission to or granted authority to his father to sign his name on [a] deed of
conveyance,” whether “a deed of conveyance may be validly signed by a grantor’s
representative” who lacks a formal power of attorney; declining to adopt a bright
line rule that, in that circumstance, the conveyance will be void).
                                          16

      To determine whether appellants were entitled to a jury trial, we must

consider first whether the D.C. Code explicitly provides for a jury trial where

plaintiffs seek to set aside a fraudulent conveyance, and second, whether the

Seventh Amendment to the United States Constitution requires that a jury trial be

afforded in such a case. See In re Estate of Johnson, 820 A.2d 535, 537 (D.C.

2003) (“look[ing] first to the D.C. Code and then the Constitution” to determine

whether the appellant was entitled to a jury trial); see also Super. Ct. Civ. R. 38 (a)

(stating that “[t]he right of trial by jury as declared by the Seventh Amendment to

the Constitution—or as provided by an applicable statute—is preserved to the

parties inviolate”).



      We are unable to find a specific statute that provides a right to a jury trial

where, as here, the plaintiffs seek to set aside a fraudulent conveyance and made

no claim for a money judgment. 9 “As such, we can only conclude that there is no

statutory right in the District of Columbia to a jury trial” in a matter such as this.

Estate of Johnson, 820 A.2d at 538. We therefore turn to the issue of whether a




      9
          Nor could the trial court judge find a specific statute providing for a jury
trial. (“As best I can tell, and we’ve done a lot of research, there’s no specific
statute that provides the right to a jury trial when there’s a contest over . . . a
transfer of property.”)
                                          17

jury trial was constitutionally mandated upon plaintiffs’/appellants’ “request [for] a

[t]rial by [j]ury.”



       The Seventh Amendment provides in pertinent part that “[i]n suits at

common law, where the value in controversy shall exceed twenty dollars, the right

of trial by jury shall be preserved.” U.S. CONST. amend. VII. “The right to a jury

trial extends not only to common-law forms of action, but also to subsequently

created legal remedies in which legal, as distinguished from equitable, rights are at

issue.” Estate of Johnson, 820 A.2d at 538 (quoting Johnson v. Fairfax Vill.

Condo. IV Unit Owners Ass’n, 641 A.2d 495, 505 (D.C. 1994)). “[W]here the

issue in dispute is legal in nature a constitutional right to trial by jury attaches;

where the issue, however, is equitable in nature there is not a constitutional right to

a jury trial.” Id. (quoting E.R.B. v. J.H.F., 496 A.2d 607, 611 (D.C. 1985)). Thus,

“[t]he Seventh Amendment question depends on the nature of the issue to be tried

rather than the character of the overall action.” Id. (quoting Johnson, 641 A.2d at

505). To determine whether an issue is legal or equitable, we must consider (1)

custom “in the courts of England prior to the merger of the courts of law and

equity,” and, “more important,” (2) the remedy sought. Chauffeurs, Teamsters &

Helpers, Local No. 391 v. Terry, 494 U.S. 558, 565 (1990) (internal quotation

marks omitted); see also Estate of Johnson, 820 A.2d at 538-39 (“To determine
                                          18

whether an issue is legal or equitable, we first compare the statutory action to 18th-

century actions brought in the courts of England prior to the merger of the courts of

law and equity.”). “[A]n action for money damages was the traditional form of

relief offered in the courts of law.” Chauffeurs, 494 U.S. at 570 (internal quotation

marks omitted).



      In this case, plaintiffs’/appellants’ prayer for relief was that the trial court

“[d]eclare and render the [d]eeds . . . as null and void,” issue a “[d]eclaratory

judgment restoring title to the properties back in the name of Amos W. Lewis,

Jr.[,] the rightful owner of said properties,” and award “[a]ny and all relief that the

[c]ourt deems just and proper.” The fact that plaintiffs/appellants did not seek

money damages weighs in favor of a conclusion that this is an action at law for

which no jury trial was required.              The same conclusion follows from

plaintiffs’/appellants’ prayer that the court grant such relief as it deemed “just and

proper.” Such a prayer “was a direct appeal to the court’s equity power to fashion

any remedy necessary to satisfy the ends of justice.” In re Graham, 747 F.2d
1383, 1388 (11th Cir. 1984) (citing Hecht Co. v. Bowles, 321 U.S. 321, 329

(1944)).    And, as discussed below, this conclusion also follows from a

consideration of how such an action would have been handled “in the courts of
                                          19

England prior to the merger of the courts of law and equity.” Chauffeurs, 494 U.S.

at 565 (internal quotation marks omitted).



      As appellants acknowledge, the crux of their lawsuit consisted of allegations

that the Quebec Place and North Capitol properties were fraudulently conveyed

through forged deeds and a request that the trial court set aside those conveyances.

They assert that “the issues of the fraudulent conveyance are more legal in nature

than equitable in nature,” but case law does not support that position. “Contrary to

appellants’ assertion, . . . the English equity and law courts exercised concurrent

jurisdiction over fraudulent conveyance actions; the law courts tried those in which

the creditor sought legal remedies and the equity courts tried those in which he

sought equitable remedies.” In re Graham, 747 F.2d at 1387 (noting that “the

courts of this country have long held that an action by a creditor or trustee-in-

bankruptcy to set aside a fraudulent conveyance is an equitable action,” as to

which there is no right to trial by jury, “while an action by a creditor or trustee-in-

bankruptcy seeking money damages is an action at law”); see also Mississippi

Mills v. Cohn, 150 U.S. 202, 206-07 (1893) (determining that where the creditor’s

prayer was that the husband “be declared the real owner of the properties

described,” and not the wife, to whom they had been fraudulently conveyed by the

husband, the suit was “within the jurisdiction[] of equity”); Howard v. Stanolind
                                            20

Oil & Gas Co., 169 P.2d 737, 741 (Okla. 1946) (“It is well settled that an action,

the primary purpose of which is to set aside deed conveying real estate and [to]

obtain[] a decree reinvesting title in plaintiff, is one of equity and in such action

neither party is entitled to a jury.”); cf. Estate of Johnson, 820 A.2d at 539

(concluding that there is no right to a jury trial in a will contest action where the

remedy sought is to set aside or rescind the will).10



       Because plaintiffs/appellants commenced this action as an action to set aside

an allegedly fraudulent conveyance, the trial court did not err in ruling that

plaintiffs/appellants were not entitled to a jury trial.11



       10
           Another reason why the court’s decision should be reversed, appellants’
argue, is that the judge entered his decision without written findings of fact after he
struck the jury demand. However, there is no requirement (as there is in some
divisions of the Superior Court, see, e.g., Super. Ct. Dom. Rel. R. 52 (a)) that the
Probate Division issue written findings of fact or conclusions of law. Super. Ct.
Civ. R. 52 (a)(1) provides that the trial court’s findings of fact and conclusions of
law “may be stated on the record.”
       11
          Appellants argue that “[t]he trial court’s intended conversion of the real
properties to liquid assets and the subsequent claims for money damages that
would obviously attach provide further support for [a]ppellants’ position that a trial
by jury applies” since “[i]n reality, the parties would be reduced to seeking claims
for money.” However, it is of no moment that, by the time of trial, the Quebec
Place property had been ordered to be sold, because a suit that “beg[ins] wholly in
equity [is] not transformed into one partially at law by later events that ma[k]e
monetary relief appropriate.” Whitlock v. Hause, 694 F.2d 861, 866 (1st Cir. 1982)
(citing Crane Co. v. Am. Standard, Inc., 490 F.2d 332, 342 (2d Cir. 1973)).
                                        21

      Finally, appellants argue that defendants’/appellees’ counterclaims “called

for a trial by jury.”      The counterclaims sought an order requiring the

defendants/appellants “to return all the items of personal property [allegedly

belonging to Robert A. Lewis and which defendants/appellants allegedly] removed

or had removed from [the Quebec Place and North Capitol] Properties,” an order

requiring an accounting, and “such other and further relief as may be just and

reasonable.” For the same reasons discussed above (i.e., that the requested relief

was not money damages but instead a reconveyance of allegedly converted

property and a prayer in equity for any other relief the court deemed “just and

proper”), plaintiffs/appellants were not entitled to a jury trial because of the

counterclaims.



                                        V.



      For the foregoing reasons, the judgment of the Superior Court is



                                      Affirmed.